The bill in this case is filed by Levy H. Foy and Fred H. Foy, heirs at law of George H. Dent, deceased, and distributees of his estate, against Helen A. Dent (the widow), individually and as administratrix of the estate, and George H. Dent, Jr., Warren Y. Dent, Louie H. Dent, and Helen Dent Williams, the other heirs and distributees of the estate of said George H. Dent, deceased. The major purpose of the bill is to remove the administration of the estate from the probate court of Barbour county, where it was pending at the time of the filing of the bill, into the circuit court sitting as a court of equity for further administration. The bill is verified, and its averments show that no steps have been taken and no application has been made to the probate court looking to a final settlement. On this showing it was the right of the complainants to have the administration removed into the court of equity without setting up any special equity or reason therefor. Acts 1911, pp. 574, 575; Acts 1915, p. 738; Baker, Adm'r, v. Mitchell, 109 Ala. 490,20 So. 40.
All the matters which the bill seeks to have adjudicated and settled are relevant to the administration and settlement of the estate, and the bill is not subject to the objection of multifariousness. Baker, Adm'r, v. Mitchell, supra; Richter v. Richter, 180 Ala. 218, 60 So. 880; Tygh v. Dolan, 95 Ala. 269,10 So. 837; Martin v. Cameron, 203 Ala. 548, 84 So. 270.
There is no statute authorizing an appeal from an order or decree of the circuit court, sitting as a court of equity, requiring an administrator to give an additional bond, and the assignment of error seeking to review so much of the order of the court as relates to giving an additional bond will not be considered on this appeal, which is from an interlocutory decree on demurrers to the bill.
We find no errors in the record, and the decree of the court below will be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.